DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 10-12, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maheshwar et al. (2018/0081768).
Regarding claim 1:
Maheshwar teaches:
A method for managing a storage system, the method comprising: 
reading a plurality of copies of metadata of the storage system from a plurality of storage devices in a resource pool of the storage system [fig 3 – 304; par 67, 70],
[fig 3 306; par 71-72 – the first number of the claims in the number of failure groups storing copies of the PST, and thus having a failure group vote], and 
the metadata describing configuration information of the storage system [par 21-23 - the ADS (PST, voting file, etc.) contains configuration information]; 
selecting a second number of copies from the plurality of copies based on version information in the plurality of copies [fig 3 – 306, 310; par 72, 73], 
the second number of copies comprising the metadata in the same version [fig 3 – 306, 310, par 72, 73]; 
determining whether a relation between the first number and the second number satisfies a predetermined condition [fig 3 – 310; par 72, 73 – determine site level votes based on whether a majority of the first number (failure groups storing PST copies) that store the same version (second number)] ; and 
identifying the second number of copies as trusted metadata based on determining the relation satisfies the predetermined condition [par 65, 66, 76, 77]. 
Regarding claim 2:
Maheshwar teaches:
The method of claim 1, further comprising: determining an error occurs in the metadata in response to determining the relation does not satisfy the predetermined condition [par 79, 80]. 


Maheshwar teaches:
The method of claim 1, wherein the predetermined condition comprises: the second number is no less than half of the first number [par 72, 73]. 

Regarding claim 10:
Maheshwar teaches:
The method of claim 1, wherein a first group of copies among the plurality of copies are written to a first group of storage devices included in the resource pool, and a second group of copies among the plurality of copies are written to a second group of storage devices included in the resource pool, the time when the first group of copies are written being earlier than the time when the second group of copies are written, and before the first group of storage devices are written, a version of copies included in the first group of storage devices is earlier than a version of copies included in the second group of storage devices [par 66 – it is necessarily true that a group of copies that did not receive an update, here considered to be the first group, would have been written earlier than a second group of copies that received the update and, further, that the version of copies in the group that was written earlier would thus contain an earlier version by nature of the fact that they were written earlier].

Regarding claims 11, 12, 17 and 19:
The claims are rejected as the apparatuses for performing the methods of claims 1, 2, 7 and 10.

Regarding claim 20:
The claim is rejected as the computer program product that causes the performance of the method of claim 1.

Allowable Subject Matter
Claims 3-6, 8, 9, 13-16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Prior art was not found that explicitly teaches, or fairly suggests, the replacement of the first number with the original number of devices of a resource pool that is stored in a copy among the plurality of copies as outlined in claims 3 and 13.
Prior art was not found that explicitly teaches, or fairly suggests, the version information comprising a reset time of the storage system, wherein the second number of copies is a group of copies with the latest reset time among the plurality, if the plurality of copies store different reset times as outlined in claims 4 and 14.
Prior art was not found that explicitly teaches, or fairly suggests, accepting as trusted metadata any copy of metadata that stores a checksum that matches the metadata, and then using that copy of metadata to boot the storage system as outlined in claims 8 and 18.
The limitations listed above are considered allowable only in combination with all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
‘309 to Grusy et al. discloses use of global metadata and matching of that metadata with an appropriate number of discovered data arrays to determine if a set of data arrays is current.
‘335 to Dash et al. discloses using a list of servers stored in each of a plurality of servers to determine if a client can access a file from a particular server. The list is verified if at least a majority of the servers have the same list version.
‘058 to Benhase et al. discloses storing copies of metadata on nonvolatile controller memories along with persistent storage devices, and using the copies of metadata to validate the metadata. 
‘898 to Frondozo et al. discloses maintaining critical configuration metadata in a plurality of storage devices. The metadata contains generation numbers representing metadata versions and ECC to check for corruption. The metadata is used in conjunction with signature data to confirm that two devices having higher generation numbers have matching metadata.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC M DUNCAN whose telephone number is (571)272-3646. The examiner can normally be reached M-F 7-330.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC DUNCAN/Primary Examiner, Art Unit 2113